DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/07/2022 is acknowledged.  The claim amendment and specification amendment have been entered.  The drawing replacement has been fully reviewed and is not accepted because: 1) Fig. 4 does not have sufficient legibility; and 2) the replacements of Figs. 5-8 appear to be different pictures each including new subject matter compared with each of the original Figs. 5-8.  Therefore, the drawing replacement filed on 09/07/2022 will not be entered.
Claims 14-24 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/07/2022.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The subject matter of this application admits of illustration by photographs in Figs. 1-8.  In addition, Figs. 1-8 do not have sufficient quality for examination and satisfactory reproduction.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Therefore, drawings in place of the photographs are required. No new matter should be entered.
Specification
The amendment filed 09/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in page 10, line 1, "increase a thickness".  It is noted that "increase a thickness" has a different scope than the original "create a thickness".
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 14, there is no antecedent basis in the specification for "the first area having a knitted fabric structure in which the ground yarn and the base yarn have a looser knit relative to other areas of the garment";
In claim 18, there is no antecedent basis in the specification for "the ribs having sufficiently small dimensions so as not to increase a thickness of the fabric";
In claim 22, there is no antecedent basis in the specification for "wherein in the second area, the first through fourth sections are elastic and are provided at regular intervals, and the first sections are longer than the third sections";
In claim 23, there is no antecedent basis in the specification for "wherein in the second area, the third yarn has a warming capacity so as to insulate the skin of the wearer, and is knitted such that the first sections are longer than the third sections".
Claim Objections 
Claims 14, 16-17 and 20 are objected to because of the following informalities:
Claim 14, line 30, "the same row" appears to read "a same row" as it is the first time the limitation is recited; 
Claim 14, line 30, "the differences" appears to read "differences" as it is the first time the limitation is recited; 
Claim 16, lines 1-2, "in the first area is configured" appears to read "the first area is configured";
Claim 17, line 9, "parallel" appears to read "is parallel";
Claim 20, line 2, "decreases" should read "decrease".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 14 recites the limitation "the first area having a knitted fabric structure in which the ground yarn and the base yarn have a looser knit relative to other areas of the garment".  The configuration of the ground yarn and the base yarn in an area designed to absorb and expel perspiration is discussed in the original disclosure in page 8, ll. 4-10.  However, the original disclosure fails to set forth such a claimed feature.  It is noted that "The structure of the fabric in this area is obtained by machining the background yam 11 and base yarn 12, which creates a looser knit" means that the structure of the fabric in this area has a looser knit, which does not necessarily mean that the ground yarn and the base yarn have a looser knit.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 18 recites the limitation "the ribs having sufficiently small dimensions so as not to increase a thickness of the fabric".  The configuration of the ribs is discussed in the original specification in page 9, ll. 23-26.  However, the original disclosure fails to set forth such a claimed feature.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claim 22 recites the limitation "wherein in the second area, the first through fourth sections are elastic and are provided at regular intervals, and the first sections are longer than the third sections".  The configuration of the first and third sections is discussed in the original disclosure in page 8, ll. 21-25.  However, the original disclosure fails to set forth such a claimed feature.  The description "the length of the first internal section and of the third external portion may vary" does not necessarily mean that the first sections are longer than the third sections.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 23 recites the limitation "wherein in the second area, the third yarn has a warming capacity so as to insulate the skin of the wearer, and is knitted such that the first sections are longer than the third sections".  The configuration of the first and third sections is discussed in the original disclosure in page 8, ll. 21-25.  However, the original disclosure fails to set forth such a claimed feature.  The description "the length of the first internal section and of the third external portion may vary" does not necessarily mean that the first sections are longer than the third sections.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites "A temperature-regulating garment including an air exchange system comprising a fabric", which renders the claim indefinite.  It is unclear whether it is the garment comprising a fabric or the air exchange system comprising a fabric.  For examination purposes, based on page 7, line 25 of the original specification, the limitation has been construed to be "A temperature-regulating garment including an air exchange system, the garment comprising a fabric".
Claim 14 recites the terms "rear" and "front", which render the claim indefinite.  The terms are relative terms which are only meaningful when a reference is provided.  For examination purposes, "rear" has been construed to be a rear of the fabric that faces toward a user's body when the garment is worn, and "front" has been construed to be a front of the fabric that faces away from the user's body when the garment is worn.
With respect to claims 14-15 and 22, for clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.  
Claim 14 recites the limitations "each portion" in two instances and "each row", which render the claim indefinite.  The claim has previously set forth "portions of respective rows of knitting in the first area".  It is unclear whether "each portion" is referring to the previously defined portions in claim 14 or different; and it is also unclear whether "each row" is referring to the previously defined rows in claim 14 or different.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "portions of respective rows of knitting in the first area" in the claim has been construed to be "first portions of respective first rows of knitting in the first area", "each portion" has been construed to be "each of the first portions" and "each row" has been construed to be "each of the first rows".
Claim 14 recites the limitation "the portion of the row", which renders the claim indefinite.  The claim has previously defined a plurality of portions and a plurality of rows.  It is unclear which portion of which row is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the portion of the row" has been construed to be "each of the first portions of each of the first rows". 
Claim 15 recites the limitations "each portion" in two instances and "each row", which renders the claim indefinite.  Claim 15 depends from claim 14, and claim 14 has set forth "portions of respective rows of knitting in the first area"; in addition, claim 15 has previously set forth "portions of respective rows in the second area".  It is unclear whether "each portion" is referring to any of the previously defined portions in claim 14 or claim 15 or different; and it is also unclear whether "each row" is referring to any of the previously defined rows in claim 14 or claim 15 or different.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "portions of respective rows of knitting in the second area" in the claim has been construed to be "second portions of respective second rows of knitting in the second area", "each portion" has been construed to be "each of the second portions", and "each row" has been construed to be "each of the second rows". 
Claim 15 recites the limitation "the portion of the row", which renders the claim indefinite.  Claim 15 depends from claim 14.  Both claims 14 and 15 have set forth a plurality of portions and a plurality of rows.  It is unclear which portion of which row is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the portion of the row" has been construed to be "each of the second portions of each of the second rows". 
Claim 17 recites the limitation "the first area is knitted so as to increase an amount of the third yarn which is to be in contact with the skin of the wearer", which renders the claim indefinite.  The term "increase" should be paired with a reference to be compared with.  However, the claim does not provide such a reference for comparison.  Therefore, it is unclear how the first area is configured with the third yarn to be considered as "increase an amount of the third yarn".  The metes and bounds of the claim are unclear and cannot be ascertained. 
Claim 17 recites the term "slightly", which renders the claim indefinite.  The term is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree.  It is unclear how much being raised off should be considered as "slightly raised off".  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation "the ribs having sufficiently small dimensions so as not to increase a thickness of the fabric", which renders the claim indefinite.  Per the Oxford Languages, the term "rib" is defined as "a long raised piece of stronger or thicker material across a surface or through a structure".  By the definition, a rib is a raised piece which would increase a thickness of the fabric more or less at least in a local area no matter how small dimension the rib has.  Therefore, the claimed subject matter of the limitation is unclear.  Further clarification is required.
Claim 22 recites the limitations "each portion" in two instances and "each row", which renders the claim indefinite.  Claim 22 depends from claim 14, and claim 14 has set forth "portions of respective rows of knitting in the first area"; in addition, claim 22 has previously set forth "portions of respective rows in the second area".  It is unclear whether "each portion" is referring to the previously defined portions in claim 14 or claim 22 or different; and it is also unclear whether "each row" is referring to the previously defined rows in claim 14 or claim 22 or different.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "portions of respective rows of knitting in the second area" in the claim has been construed to be "second portions of respective second rows of knitting in the second area", "each portion" has been construed to be "each of the second portions", and "each row" has been construed to be "each of the second rows".  
Claim 22 recites the limitation "the portion of the row", which renders the claim indefinite.  Claim 22 depends from claim 14. Both claims 14 and 22 have set forth a plurality of portions and a plurality of rows.  It is unclear which portion of which row is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the portion of the row" has been construed to be "each of the second portions of each of the second rows". 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Polegato (US 2018/0338563 A1) in view of Rock (US 2008/0189824 A1).
Regarding claim 14, Polegato discloses a temperature-regulating garment (a garment; para. 0025; claim 49) including an air exchange system (three-dimensional knit spacer fabric 30; fig. 1; para. 0073; claim 49) comprising a fabric (three-dimensional knit spacer fabric 30; fig. 1; para. 0073) composed of a ground yarn (inner layer 36 which must comprise at least a ground yarn; fig. 1; paras. 0016, 0073) which is visible on a rear of the fabric (para. 0073) and a base yarn (outer layer 38 which must comprise at least a base yarn; fig. 1; paras. 0016, 0073) which is visible on a front of the fabric (para. 0073), the ground yarn and the base yarn forming a knitted structure of the garment (fig. 1; para. 0073), 
wherein in areas of the garment in which specific performance characteristics are required, the fabric includes a third yarn (resilient yarn 40; fig. 1; para. 0073) so as to provide the fabric with the specific performance characteristics (fig. 1; para. 0073; claim 49), 
wherein the areas include a first area (at least an area of the outwear, as depicted in fig. 1; paras. 0014, 0078; claim 49) designed to absorb and expel perspiration and be breathable (by spacer fabric 30; fig. 1; paras. 0014, 0078), the first area having a knitted fabric structure (spacer fabric 30 having a knitted structure; fig. 1; para. 0078), 
wherein the first area has a predetermined width (the transverse dimension of spacer fabric 30 as shown in fig. 1), and the third yarn is inserted into first portions of respective first rows (portions of knitting rows shown in fig. 1) of knitting in the first area (in weft knitting; fig. 1; paras. 0071, 0073) so as to create a grid (the spacer fabric 30 comprising parallel ribs and channels 32 therefore forming a grid; see annotated fig 1; para. 0073), each of the first portions having a width corresponding to that of the first area (see fig. 1), 
wherein in each of the first portions of each of the first rows, the third yarn (yarn 40; fig. 1) is connected to the ground yarn and the base yarn (see fig. 1; paras. 0016, 0073), and is knitted such that 
in a first section (see annotated fig. 1), the third yarn (yarn 40; fig. 1) extends along an inner part of the fabric and is configured to contact skin of a wearer of the garment (layer 36 is an inner layer configured to contact a wearer's skin; see annotated fig. 1; paras. 0078, 0081), 
in a second section (see annotated fig. 1) adjacent to the first section, the third yarn (yarn 40; fig. 1) extends through the knitted structure of the ground yarn and the base yarn (when knitting a spacer fabric, a pile yarn comes out of two outer layers; see annotated fig. 1 and reference fig. 7; para. 0069), 
in a third section (see annotated fig. 1) adjacent to the second section (see annotated fig. 1), the third yarn extends away from the first and second sections (see annotated fig. 1) along an outer part (layer 38; fig. 1; paras. 0078, 0081) of the fabric so as to be exposed to an external environment (the outer layer 38 forms an external environment; fig. 1; para. 0082), 
in a fourth section (see annotated fig. 1) adjacent to the third section (see annotated fig. 1), the third yarn extends through the knitted structure of the ground yarn and the base yarn back to the inner part of the fabric (so as to connect layers 36 and 38; see annotated fig. 1), 
and the knitting of the first through fourth sections is repeated for the entire width of the portion of the row (see annotated fig. 1), and 
wherein respective lengths of the first section and the third section may vary within the same row of knitting (para. 0072), as the differences in lengths of the first and third sections correspond to different capacities of the fabric to absorb perspiration and wick the perspiration away towards the external environment (para. 0072).
Polegato does not explicitly disclose the first area having the first knitted fabric structure in which the ground yarn and the base yarn have a looser knit relative to other areas of the garment in which the specific performance characteristics are not required, such that the first area is more breathable than the other areas of the garment in which the specific performance characteristics are not required.  However, Rock teaches a temperature-regulating garment (garment 20; figs. 33-34; para. 0057; example 11) comprising a fabric (a fabric with a plaited knit construction 190; figs. 32-34; paras. 0098-0099), wherein a first area (armpit area 202; fig. 33; para. 0099) designed to absorb and expel perspiration and be breathable, the first area having a knitted fabric structure in which a ground yarn (a yarn forming inner side layer 194; fig. 32; para. 0098) and a base yarn (a yarn forming outer side layer 192; fig. 32; para. 0098) have a looser knit (open mesh; paras. 0098-0099) relative to other areas of the garment in which the specific performance characteristics are not required (compared to other regions, e.g., arm areas 208 having full knit construction; fig. 33; para. 0099), such that the first area is more breathable than the other areas of the garment in which the specific performance characteristics are not required (fig. 33; para. 0099).  Polegato and Rock are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fabric as disclosed by Polegato, with the first area having the first knitted fabric structure in which the ground yarn and the base yarn have a looser knit relative to other areas of the garment in which the specific performance characteristics are not required, such that the first area is more breathable than the other areas of the garment in which the specific performance characteristics are not required, as taught by Rock, in order to provide an engineered fabric garment with predetermined regions having better aerodynamic performance and promoting better water management and user comfort (Rock; paras. 0098-0099).
Regarding claim 15, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14.  Polegato does not explicitly disclose wherein the areas include a second area configured to isolate the skin of the wearer from the external environment so as to avoid heat loss, wherein the second area has a predetermined width, and the third yarn is inserted into portions of respective rows of knitting in the second area so as to create a grid, each portion having a width corresponding to that of the second area, wherein in each portion of each row of the second area, the third yarn is connected to the ground yarn and the base yarn, and is knitted such that in a first section, the third yarn extends along an inner part of the fabric and is configured to contact skin of a wearer of the garment, in a second section adjacent to the first section, the third yarn extends through the knitted structure of the ground yarn and the base yarn, in a third section adjacent to the second section, the third yarn extends away from the first and second sections along an outer part of the fabric so as to be exposed to an external environment, in a fourth section adjacent to the third section, the third yarn extends through the knitted structure of the ground yarn and the base yarn back to the inner part of the fabric, and the knitting of the first through fourth sections is repeated for the entire width of the portion of the row, and wherein in the second area, the first through fourth sections are closer together relative to those of the first area so as to obtain a thicker, denser fabric in the second area relative to the first area, and the grid of the second area is more compact and denser relative to the grid of the first area so as to reduce breathability and the passage of air.  However, Polegato does disclose that the three-dimensional spacer fabric may comprise a second area have the same configuration as the first area as addressed for claim 14, but have a variable spacing between the yarns (para. 0072).  Further, Rock teaches wherein a second area (arm area 208; figs. 33-34; para. 0099) configured to isolate the skin of the wearer from the external environment so as to avoid heat loss (para. 0099), wherein the second area has a predetermined width (figs. 33-34), and wherein in the second area, the yarns are closer together relative to those of the first area so as to obtain a thicker, denser fabric in the second area relative to the first area, and a unit structure of the second area is more compact and denser relative to a unit structure of the first area so as to reduce breathability and the passage of air (the arm area 208 is formed by a full knit construction; para. 0099).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fabric as disclosed by Polegato, with wherein the second area configured to isolate the skin of the wearer from the external environment so as to avoid heat loss, wherein the second area has a predetermined width, and wherein in the second area, the yarns are closer together relative to those of the first area so as to obtain a thicker, denser fabric in the second area relative to the first area, and a unit structure of the second area is more compact and denser relative to a unit structure of the first area so as to reduce breathability and the passage of air, as taught by Rock, in order to provide an engineered fabric garment with predetermined regions having better insulation performance (Rock; paras. 0098-0099).  By this combination, the fabric of Polegato would have the grid of the second area more compact and denser relative to the grid of the first area, and the first through fourth sections closer together relative to those of the first area.
Regarding claim 16, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14, and Polegato further discloses wherein in the first area is configured to cover a portion of skin of the wearer (fig. 1; paras. 0078, 0080-0081).
Polegato does not disclose wherein the portion of skin including an area which is most subject to perspiration, and wherein in the first area, the lengths of the first and third sections of the third yarn decrease with distance from the area which is most subject to perspiration such that a layout of the grid is varied according to an amount of perspiration produced and an amount of required breathability.  However, Rock teaches wherein the first area armpit area 202; fig. 33; para. 0099 is configured to cover a portion of skin of the wearer (covering an armpit area; para. 0099), the portion of skin including an area which is most subject to perspiration (anatomical feature of a human body), and wherein in the first area, the lengths of the first and third sections of the third yarn decrease with distance from the area which is most subject to perspiration such that a layout of the grid is varied according to an amount of perspiration produced and an amount of required breathability (armpit areas 202 and arm areas 208 are knitted unitarily, and transitions from larger grids to smaller grids must exist between open mesh areas 232 and areas 208 with full knit construction; figs. 32-33; paras. 0098-0099).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fabric as disclosed by Polegato, with wherein the portion of skin including an area which is most subject to perspiration, and wherein in the first area, the lengths of the first and third sections of the third yarn decrease with distance from the area which is most subject to perspiration such that a layout of the grid is varied according to an amount of perspiration produced and an amount of required breathability, as taught by Rock, in order to provide an engineered fabric garment with predetermined regions which are unitarily knitted and have varied aerodynamic performance and insulation properties (Rock; paras. 0098-0099).
Regarding claim 17, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14, and Polegato further discloses wherein the first area is knitted so as to increase an amount of the third yarn which is to be in contact with the skin of the wearer and thereby increase a perspiration absorption capacity of the first area (see annotated fig. 1; para. 0082), 
wherein the third yarn is hydrophobic (pile yarn 40 is hydrophobic; para. 0082) and does not become impregnated with perspiration and wicks the perspiration away from the fabric towards the external environment and into contact with the air (para. 0082), and 
wherein in the first area, the ground yarn and the base yarn are knitted so as to create ribs (ribs; see annotated fig. 1), the ribs being configured to keep the fabric slightly raised off the skin of the wearer between adjacent ribs so as to promote transversal air circulation and therefore air flow parallel to the skin (see annotated fig. 1; paras. 0073, 0082).  
Regarding claim 18, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14, and Polegato further discloses wherein in the first area, the ground yarn and the base yarn are knitted so as to create a plurality of horizontal ribs (see annotated fig. 1) within the grid (see annotated fig. 1), the ribs having sufficiently small dimensions (the spacer fabric 30, including the ribs, has selected thickness; para. 0074) so as not to increase a thickness of the fabric (the ribs constitute a portion of the selected thickness and do not increase the thickness of the fabric more than the selected thickness), and wherein portions of the knitted structure between adjacent ribs are loose and breathable (comprising channels 32 that open at inner surface 36 that is loose and promotes air circulation; fig. 1; paras. 0073-0074).
Regarding claim 19, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 18, and Polegato further discloses wherein the grid is configured to move air in a direction perpendicular to the skin (from inner layer 36 to outer layer 38; fig. 1; para. 0082), 
wherein the ribs are interposed between the first through fourth sections of the third yarn so as to create secondary passages of air (channels 32; fig. 1; para. 0073) in which the air moves transversely with respect to the air moved by the grid (fig. 1; paras. 0073-0074) so as to achieve air circulation in two directions (both perpendicularly and transversely; fig. 1) such that perspiration can be evaporated exactly where it occurs (fig. 1; paras. 0073, 0082).  
Regarding claim 20, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 18, and Polegato further discloses wherein the ribs decreases in thickness towards edges of the first area (see annotated fig. 1) due to a decreasing need for air passage further away from a central portion of the first area (no definitive structure is claimed).  
Regarding claim 21, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 18.  Polegato does not explicitly disclose wherein the ribs define high-breathability cells spaced at intervals so as to manage differing degrees of breathability and temperature regulation, and wherein the cells are configured to ensure that there is an exchange of air within the ribs so as to avoid creating areas with different temperatures which would limit breathability and temperature regulation.  However, Fig. 1 of Polegato does appear to show wherein, within the structure of the ribs, there are high-breathability cells (formed in knitting the inner layer 36; see annotated fig. 1) spaced at intervals (see annotated fig. 1) so as to manage differing degrees of breathability and temperature regulation (see annotated fig. 1), the cells (made using the ground yarn which produces a loose knit to allow the passage of air) ensure there is also an exchange of air within the ribs (see annotated fig. 1), so as to avoid creating areas with different temperatures which would limit breathability as well as uniform, adequate temperature regulation (the cells have such a function).  In addition, one ordinary skill of the art would recognize that a continuous knitted rib comprises apertures at least between adjacent stitches, which form breathable cells at intervals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured an area of the fabric as disclosed by Polegato, with wherein, within wherein the ribs define high-breathability cells spaced at intervals so as to manage differing degrees of breathability and temperature regulation, and wherein the cells are configured to ensure that there is an exchange of air within the ribs so as to avoid creating areas with different temperatures which would limit breathability and temperature regulation, in order to provide improved ventilation through the cells.
Regarding claim 22, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14.  Polegato does not explicitly disclose wherein the areas include a second area configured to be less breathable than the first area, to insulate the skin of the wearer against the external environment, to provide cushioning in order to protect the wearer from impacts, and to provide high tensile strength and flexibility, wherein the second area has a predetermined width, and the third yarn is inserted into portions of respective rows of knitting in the second area so as to create a grid, each portion having a width corresponding to that of the second area, wherein in each portion of each row of the second area, the third yarn is connected to the ground yarn and the base yarn, and is knitted such that in a first section, the third yarn extends along an inner part of the fabric and is configured to contact skin of a wearer of the garment, in a second section adjacent to the first section, the third yarn extends through the knitted structure of the ground yarn and the base yarn, in a third section adjacent to the second section, the third yarn extends away from the first and second sections along an outer part of the fabric so as to be exposed to an external environment, in a fourth section adjacent to the third section, the third yarn extends through the knitted structure of the ground yarn and the base yarn back to the inner part of the fabric, and the knitting of the first through fourth sections is repeated for the entire width of the portion of the row, and wherein in the second area, the first through fourth sections are elastic and are provided at regular intervals, and the first sections are longer than the third sections.  
However, Polegato does disclose that the three-dimensional spacer fabric may comprise a second area have the same configuration as the first area as addressed for claim 14, but have a variable spacing between the yarns (para. 0072); and wherein in the second area, the first through fourth sections are elastic (resilient yarn 40; para. 0073) and are provided at regular intervals (as addressed for claim 14), and the first sections are longer than the third sections (inner layer 36 is napped or brushed, while outer layer 38 is not napped or brushed; therefore, the inner first sections can be longer than the outer third sections; see annotated fig. 1 and reference fig. 5; para. 0081).  Further, Rock teaches wherein a second area (arm area 208; figs. 33-34; para. 0099) configured to be less breathable than the first area, to insulate the skin of the wearer against the external environment, to provide cushioning in order to protect the wearer from impacts, and to provide high tensile strength and flexibility (by providing a denser knitting; para. 0099), wherein the second area has a predetermined width (figs. 33-34), and wherein in the second area, the yarns are closer together relative to those of the first area so as to obtain a thicker, denser fabric in the second area relative to the first area, and a unit structure of the second area is more compact and denser relative to a unit structure of the first area so as to reduce breathability and the passage of air (the arm area 208 is formed by a full knit construction; para. 0099).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fabric as disclosed by Polegato, with wherein the areas include a second area configured to be less breathable than the first area, to insulate the skin of the wearer against the external environment, to provide cushioning in order to protect the wearer from impacts, and to provide high tensile strength and flexibility, wherein the second area has a predetermined width, as taught by Rock, in order to provide an engineered fabric garment with predetermined regions having better insulation performance (Rock; paras. 0098-0099).  
Regarding claim 23, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 15, and Polegato further discloses wherein in the second area, the third yarn has a warming capacity (polyester or nylon; para. 0077) so as to insulate the skin of the wearer (polyester or nylon yarns have such a function), and is knitted such that the first sections are longer than the third sections and so as to create a terry cloth-like fabric (inner layer 36 is napped or brushed, while outer layer 38 is not napped or brushed; therefore, the inner first sections can be longer than the outer third sections; see annotated fig. 1 and reference fig. 5; para. 0081) which forms an internal air chamber that traps air between the yarns of the fabric so as to maintain temperature and provide a cushion against potential impacts (the napped inner layer has such a function).  
Regarding claim 24, Polegato and Rock, in combination, disclose the temperature-regulating garment according to claim 14.  Polegato further discloses wherein the third yarn is made of polypropylene.  Polegato does not explicitly disclose wherein the third yarn is made of polypropylene.  However, Polegato does disclose wherein the third yarn is hydrophobic and made of a resilient material (paras. 0077, 0082).  In addition, Polegato discloses wherein the third yarn may be made of the same material as the ground yarn and the base yarn (para. 0077); and Polegato further discloses in another embodiment that the ground yarn and the base yarn are made of polypropylene (para. 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the hydrophobic material of the third yarn as disclosed by Polegato, with wherein the third yarn is made of polypropylene, in order to provide a suitable hydrophobic fiber material for the pile yarn.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the third yarn as claimed, in order to provide a suitable resilient and hydrophobic material for the third yarn. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  MPEP 2144.07.

    PNG
    media_image1.png
    585
    1093
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2018/0338563 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 09/07/2022 have been fully considered and are addressed as follows.
Applicant remarks: Applicant asserts that Polegato does not disclose a ground yarn and a base yarn forming a knitted structure of the garment; rather, Polegato discloses first and second fabric layers 36, 38 connected by the resilient yarn 40 in a spaced relationship, and does not disclose that the yarn 40 is inserted into portions of respective rows of knitting in the first area so as to create a grid,
Examiner's response: Examiner respectfully disagrees.  Polegato discloses a three-dimensional knit spacer fabric 30, which inherently comprises at least one yarn in each layer of 36 and 38, which constitutes a ground yarn and a base yarn as claimed; and the connecting yarn 40 must be inserted into portions of the respective rows of knitting of each layer 36, 38, so as to connect the layers 36 and 38 to form a spacer fabric.  In addition, the term "grid" is defined as a framework of spaced bars that are parallel to or cross each other per the Oxford Languages; therefore, the spacer fabric 30, comprising parallel ridges and channels, forms a grid.
Applicant remarks: Applicant asserts that Polegato does not disclose that in each portion of each row, the third yarn is connected to the ground yarn and the base yarn, and is knitted so as to have the specific first through fourth sections defined in claim 14.
Examiner's response: Examiner respectfully disagrees.  First, Applicant does not provide any reason or evidence.  Second, the annotated Fig. 1 of Polegato clearly shows that the third yarn 40 running back and forth between the inner layer 36 and the outer layer 38, which are formed by at least a ground yarn and at least a base yarn respectively, and meets the claimed requirement of claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732